Citation Nr: 1760009	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  14-14 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for ischemic heart disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to February 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2016, the Veteran testified before the undersigned Veterans Law Judge; a transcript of the hearing is of record. 


FINDINGS OF FACT

1. The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides.

2. The Veteran has been diagnosed with coronary artery disease and underwent coronary artery bypass graft surgery in 1999.


CONCLUSION OF LAW

Ischemic heart disease was incurred as due to active service.  38 U.S.C. §§ 1110, 1113, 1116, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004).

Alternatively, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including ischemic heart disease, shall be service connected if it becomes manifest to a degree of 10 percent disabling or more at any time after service.  38 C.F.R. § 3.307(a)(6) (2017).  This presumption of service connection will attach, even in the absence of any evidence of the disease while in service, provided that the rebuttable presumption provisions of 38 U.S.C. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2017).

The Veteran has contended that he developed a heart condition as result of herbicide exposure that resulted while serving in the Republic of Vietnam.  Ischemic heart disease is presumptive disease under 38 C.F.R. § 3.309(e).  The Veteran's service personnel records report that the Veteran had active service in the Republic of Vietnam; therefore, exposure to herbicides is conceded.   

The definition of ischemic heart disease as set out in the applicable regulation 38 C.F.R. § 3.309(e) includes "atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery." 

In July 2013, the Veteran's cardiologist R.G., M.D. submitted an ischemic heart disease disability benefits questionnaire.  The cardiologist reported that the Veteran has ischemic heart disease with diagnoses of tricuspid valve disorder, mitral valve disorder, and aortic valve disorder.  The cardiologist noted that the Veteran had a history of coronary bypass surgery that was conducted at the South West Methodist Hospital in February 1999.

In January 2014, a VA examiner stated that the Veteran underwent a coronary artery bypass graft in 1999 due to damage to the right coronary artery, which occurred during valvular surgery and repair of the aortic root.  The examiner noted that subsequent cardiology evaluations have (including a catheterization in 2008) revealed normal coronary arteries.  The examiner opined that the Veteran's diagnosis of coronary artery disease is due to his 1999 bypass surgery, but that this was done to repair incidental damage done to the artery during a surgical procedure and not because of blockage to the vessel.  The examiner opined that the Veteran's valvular heart disease was most likely due to his Marfan syndrome and not to ischemic heart disease. 

After review of the medical evidence of record, the Board finds that the Veteran has a diagnosis of ischemic heart disease under the provisions of 38 C.F.R. § 3.309(e).  It is undisputed that the Veteran underwent a coronary artery bypass graft in 1999 due to damage to the right coronary artery (this is cited by the January 2014 VA examiner).  Since this surgery, the Veteran's treating cardiologist has diagnosed the Veteran with coronary artery disease, which is recognized by 38 C.F.R. § 3.309(e) as a form of ischemic heart disease.  38 C.F.R. § 3.309(e) also specifically includes coronary bypass surgery as a definition of ischemic heart disease.  As the only cardiologist of record indicates that the Veteran has a diagnosis of ischemic heart disease and the Veteran underwent a surgery specifically referenced by 38 C.F.R. § 3.309(e) as a form of ischemic heart disease, the Board finds that the Veteran has a diagnosis of ischemic heart disease.  Based upon the diagnosis of ischemic heart disease, the Board finds that service-connection is warranted for this condition on a presumptive basis.  38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for ischemic heart disease is granted subject to the rules governing payment of monetary benefits.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


